Citation Nr: 0628237	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  99-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for dorsolumbar strain 
paravertebral muscles; L4-L5 spondylolisthesis; anterior 
bulging discs L3-L4, L4-L-5, and L5-S1 levels, and central 
spinal levels and central spinal stenosis; and degenerative 
joint disease, in excess of 20 percent prior to January 29, 
2002, and in excess of 40 percent from January 29, 2002.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran had active duty for training with the Army 
National Guard from June 1964 to December 1964.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  


FINDINGS OF FACT

1.  X-ray evidence reveals that the veteran has degenerative 
arthritis of the lumbar spine.  

2.  Prior to January 29, 2002, the veteran's forward flexion 
was limited to 45 degrees and right and left lateral flexion 
was limited to 20 degrees, with objective evidence of 
moderate painful motion in all movements of the lumbar spine. 

3.  Prior to January 29, 2002, the veteran had no fixed 
deformities of the back, no neurological symptoms, no muscle 
spasms, no flare-ups, and no weakness of the legs.  

4.  The veteran's forward flexion was limited to 47 degrees 
in January 2002 and to 40 degrees in February 2005 (with pain 
between 20 and 40 degrees), and his right and left lateral 
flexion has been limited to approximately 20 degrees from 
January 29, 2002.

5.  From January 29, 2002, the veteran has had no ankylosis, 
no fixed deformities of the back other than mild scoliosis on 
the right side secondary to the discrepancy in the length of 
his legs, has experienced spasms in the dorsolumbar region 
upon palpation and mild cramping in his legs, but has had 
normal sensory and motor function with no symptoms of 
wasting, atrophy, involuntary movements, power deficit, 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder complaints, bowel complaints, or 
pain radiating to the lower extremities.  

6.  From January 29, 2002, the veteran has worn a lumbosacral 
corset at times, has been steady in walking without falling 
with a one-point cane or crutches, has been independent in 
self-care and activities of daily living, and has attended 
regular occupational therapy sessions, but has had complaints 
of difficulty with prolonged sitting, standing and long-
distance driving, of pain that has been occasionally more 
intense (sometimes reaching 10 on a scale of 1-10) and which 
has lasted longer than before, and of flare-ups three times 
per week for 3-4 hours each during which he has had no 
limitation of function other than ambulation.  


CONCLUSION OF LAW

The criteria have not been met for a disability rating for 
dorsolumbar strain paravertebral muscles; L4-L5 
spondylolisthesis; anterior bulging discs L3-L4, L4-L-5, and 
L5-S1 levels, and central spinal levels and central spinal 
stenosis; degenerative joint disease, in excess of 20 percent 
prior to January 29, 2002, and in excess of 40 percent from 
January 29, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Part 4, and Diagnostic 
Codes 5235 to 5243 (2005); 38 C.F.R. § 4.71a and Diagnostic 
Codes 5003, 5285 to 5295 (2003); 38 C.F.R. § 4.71a and 
Diagnostic Codes 5003, 5285 to 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1978, the RO granted service connection for the 
veteran's low back disability and assigned a 20 percent 
disability rating, effective August 14, 1977, the date the 
veteran's claim was filed.  In January 1998, the veteran 
filed a claim for an increased disability rating, which was 
denied in September 1998.  The veteran appealed and in 
April 2003, the RO increased the disability rating to 
40 percent, effective January 29, 2002.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  On appeal, the diagnostic code for 
degenerative arthritis and all the diagnostic codes for spine 
disabilities that might permit in an increased rating must be 
examined to determine whether the rating for the veteran's 
disability should be increased.  But the spine disability 
rating criteria have changed twice during the course of the 
claim.  Compare 38 C.F.R. § 4.71a (2002) (in effect prior to 
September 23, 2002) with 38 C.F.R. § 4.71a (2003) (effective 
September 23, 2002) and 38 C.F.R. § 4.71a (2005) (effective 
September 26, 2003).   Accordingly, the first analysis will 
be whether a higher evaluation is warranted using the 
degenerative arthritis criteria.  Next, the spine disability 
criteria in effect prior to September 23, 2003, will be 
discussed.  Thereafter, both versions of the amended 
regulations for spine disabilities will be addressed together 
because, as applied to this veteran's condition, they have 
very similar criteria.  Finally, some general principles that 
apply regardless of which criteria are used will be examined.  
As discussed below, no matter which law is applied, no rating 
higher than what was assigned by the RO is warranted.  

Degenerative arthritis criteria

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
the criteria for limitation of motion for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Here, as early as 1998, X-ray evidence revealed that the 
veteran had mild degenerative joint disease or degenerative 
arthritis in the lumbar region of his back.  Looking to the 
diagnostic code for limitation of motion of the lumbar spine, 
only one rating is higher than the 20 percent rating assigned 
by the RO for the period prior to January 29, 2002.  See 
38 C.F.R. § 4.71a, DC 5292 (2002).  DC 5292 permits a 
40 percent evaluation if the motion limitation of the lumbar 
spine is severe.  

The regulations do not define what is meant by "severe."  
At the March 25, 1998, VA examination, the veteran's flexion 
measured 45 degrees.  A 45-degree limitation means that the 
veteran's motion is limited to half of the normal range of 
motion and a half-way measurement would logically fall 
between a mild and severe description.  Moreover, while the 
regulations that became effective September 26, 2003, are not 
applicable in rating the veteran's condition prior to 
January 29, 2002, it is instructive to look to those 
regulations, which assign ratings based on three graduated, 
measurable ranges of limited motion.  See 38 C.F.R. § 4.71a,  
Diagnostic Code 5237 (2005).  That version of the regulations 
assigns separate disability ratings for forward flexion of 
the thorocolumbar spine greater than 60 degrees but not 
greater than 85 degrees (10 percent rating), greater than 30 
degrees but not greater than 60 degrees (20 percent rating), 
and limited to 30 degrees or less (40 percent rating).  DC 
5237 (2005).  A limitation of 45 degrees falls into the 
middle of the compensable ratings under the amended 
regulations.  Since a 45 degree limitation of motion is more 
moderate than severe, an increased rating is not warranted 
under the degenerative arthritis criteria for the veteran's 
condition prior to January 29, 2002.   

As for the veteran's condition beginning January 29, 2002, 
the RO assigned a 40 percent disability rating for that 
period.  The maximum rating permitted for degenerative 
arthritis of the lumbar spine is 40 percent, regardless which 
set of criteria is used.  See 38 C.F.R. § 4.71a, DC 5292 
(2002); 38 C.F.R. § 4.71a, DC 5292 (2003); 38 C.F.R. § 4.71a, 
DC 5242 (2005).  Thus, for the veteran's condition both prior 
to and from January 29, 2002, no increased rating is 
warranted under the degenerative arthritis provisions.  

Criteria for rating spine disabilities in effect prior to 
September 23, 2002

Under the rating criteria in effect prior to September 23, 
2002, a few diagnostic codes to evaluate spinal disabilities 
are clearly not applicable, because the veteran's spine was 
not fractured (DC 5285), no ankylosis was present (DCs 5286- 
289), the disability did not involve the cervical spine (DC 
5290), and the rating assigned by the RO was greater than the 
maximum rating permitted (DC 5291).  The other diagnostic 
codes in effect prior to September 23, 2002, will be 
discussed in turn.  

For the veteran's condition prior to January 29, 2002, the RO 
assigned a 20 percent disability rating under DC 5295, which 
governs chronic, moderate dorsolumbar strain of the 
paravertebral muscles.  See DC 5295 (2002).  The only higher 
rating under that version of  DC 5295 is a 40 percent rating 
for severe lumbosacral strain.  The symptoms to be considered 
are listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or with some of the listed symptoms with 
abnormal mobility on forced motion.  DC 5295 (2002). 

Most of those symptoms did not appear at all before January 
29, 2002.  The veteran's spine did not list to the opposite 
side, there is no evidence of a positive Goldthwaite's sign 
or the lumbosacral lesion it tests for, and no forced motion 
abnormalities are noted on the record.  As for the veteran's 
limitation of forward bending, it was not a "marked" 
limitation because the veteran's flexion was only limited to 
45 degrees.  See discussion of DC 5003, above (a 45-degree 
limitation is moderate).  And while the veteran had some 
limited lateral motion (20 out of 30 normal degrees) along 
with mild degenerative disc disease, that one slight symptom, 
alone, hardly constitutes severe lumbosacral strain 
warranting a 40 percent rating.  Thus, no increase is 
warranted under DC 5295 for the veteran's condition prior to 
January 29, 2002.  

As for his condition from January 29, 2002, the RO assigned a 
40 percent rating for that period, and 40 percent is the 
highest rating available under DC 5259.  Thus, an increased 
rating is not available under that diagnostic code for that 
period.  
The last diagnostic code to be analyzed under this version of 
the regulations is DC 5293, which governs rating criteria for 
intervertebral disc syndrome.  DC 5293 permits two ratings 
higher than those assigned to the veteran's disability by the 
RO.  
A 40 percent rating is available for severe recurring attacks 
of intervertebral disc syndrome, with intermittent relief.  
With respect to the veteran's condition prior to January 29, 
2002, the evidence shows the veteran experienced no such 
attacks.  In the March 1998 report, the VA examiner found the 
veteran experienced no back spasms and no flare-ups of his 
condition.  Accordingly, no increased rating is warranted 
under DC 5293 for the veteran's condition prior to 
January 2002.  

A 60 percent rating is available for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy (characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc) and with little intermittent relief.  DC 5293 (2002).  
With respect to the veteran's condition from January 29, 
2002, the record shows that he has experienced muscle spasms 
in his back upon palpation and mild cramping in his legs.  
But the January 2005 neurology report explicitly stated that 
while the etiology of the veteran's peripheral neuropathy of 
his lower extremities was unknown, it was not related to his 
dorso-lumbar condition.  Moreover,  the record does not 
establish that the veteran experiences only little 
intermittent relief from his symptoms.  The veteran's flare-
ups occur 3 or 4 times per week, for a duration of 3-4 hours.  
Although the veteran experiences chronic pain, since the 
veteran reports flare-ups of approximately 16 hours per week, 
with relief through bed rest, taking medicine, and 
occupational therapy, the record supports the VA examiner's 
opinion that the veteran does experience intermittent relief 
from his symptoms.  Thus, no increased evaluation under DC 
5293 is available under the criteria in effect prior to 
September 23, 2002.  

Amended criteria

As for the spine disability criteria in effect from 
September 23, 2002 (38 C.F.R. § 4.71a (2003)) and in effect 
from September 26, 2003 (38 C.F.R. § 4.71a (2005)), since the 
two sets of criteria are very similar with respect to 
diagnostic codes authorizing a disability evaluation greater 
than 40 percent, they will be addressed together.  As to the 
veteran's condition before January 29, 2002, the amended 
criteria are not applicable because they were not effective 
then.  Moreover, since the veteran's rating as of the 
effective date of each version of the criteria was a 
40 percent evaluation, only those diagnostic codes whose 
application could increase the veteran's evaluation higher 
than 40 percent need be addressed here.  

With respect to the criteria effective September 23, 2002, of 
the four diagnostic codes that authorize an evaluation higher 
than 40 percent, three are inapplicable because the veteran 
did not have a fracture of the vertebra (DC 5285) or 
ankylosis (DCs 5286, 5289).  38 C.F.R. § 4.71a (2003).  Thus, 
the only diagnostic code that might result in a rating higher 
than 40 percent is DC 5293, which applies to intervertebral 
disc syndrome.  Id.  Similarly, under the criteria effective 
September 26, 2003, since the veteran did not have ankylosis, 
the only diagnostic code that could result in an evaluation 
higher than 40 percent is the one used to evaluate 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2005).  But 
in the most recent version of the rating criteria, the 
diagnostic code assigned to intervertebral disc syndrome is 
DC 5243, rather than DC 5293.  

Both DC 5293 (2003) and DC 5243 (2005) provide alternative 
methods for evaluating the condition and whichever method 
results in the higher evaluation should be used.  38 C.F.R. 
§ 4.71a, DC 5293 (first paragraph) (2003), DC 5243 (same) 
(2005).  One method is to evaluate the disability on the 
basis of total duration of incapacitating episodes over the 
past 12 months.  38 C.F.R. § 4.71a, DC 5293 (first paragraph) 
(2003), DC 5243 (same) (2005).  For purposes of evaluations 
under this method, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293 (note 
1) (2003), DC 5243 (same) (2005).  If the veteran experiences 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a rating of 60 percent 
is assigned.  Id.  Here, there is no evidence of 
physician-prescribed bed rest for incapacitating episodes, so 
no increased rating is available under the first method of 
evaluating intervertebral disc syndrome, regardless which set 
of criteria is applied.  

The second method for evaluating intervertebral disc syndrome 
is to evaluate its chronic orthopedic manifestations 
individually and combine those ratings along with evaluations 
for all other disabilities.  DC 5293 (first paragraph) (2003) 
and 5243 (same) (2005).  As discussed above, by examining the 
chronic orthopedic manifestations of the veteran's condition, 
he was assigned a 40 percent rating based on the degenerative 
arthritis and spine diagnostic codes, and no higher rating is 
available using those arthritis or spine diagnostic codes.  

But neurological signs and symptoms resulting from 
intervertebral disc syndrome must also be considered.  
38 C.F.R. § 4.71a, DC 5293 (note 1 under the diagnostic code 
provides that chronic neurological signs and symptoms 
resulting from intervertebral disc syndrome that are 
constantly present, or nearly constantly present, must be 
combined with chronic orthopedic manifestations under the 
second evaluation method) (2003), General Rating Formula for 
Diseases and Injuries of the Spine (note 1 after the formula 
provides that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, must be separately evaluated under an 
appropriate diagnostic code) (2005).  

There is no evidence of bowel or bladder impairment.  There 
are some symptoms of peripheral neuropathy in the record.  
But the VA examiner determined in his January 2005 
neurological report that the evidence of peripheral 
neuropathy in the lower extremities was idiopathic, that is, 
of an etiology unknown at present.  He specifically found 
that the peripheral neuropathy was unrelated to the veteran's 
service-connected dorsolumbar condition.  Since the 
neurological signs and symptoms are not the result of the 
intervertebral disc syndrome, no increase based on evaluating 
neurological symptoms is warranted.  

Therefore, when the spine disability rating criteria in 
effect from September 23, 2002, and the criteria in effect 
from September 26, 2003, are applied to the veteran's 
condition, no evaluation higher than 40 percent is warranted.  

General principles

Some principles apply regardless of which criteria is 
applied.  A disability of the musculoskeletal system is 
primarily the inability, due to damage, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  Thus, functional loss due to pain and weakness must 
be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).   Prior to January 20, 2002, 
the veteran experienced no flare-ups, exhibited no objective 
symptoms of weakness, and had only moderate painful motion 
upon examination.  His 20 percent rating for the period prior 
to January 20, 2002, adequately compensates him for his 
disability.  

Nor is an increase warranted from January 20, 2002, forward.  
The record shows that the veteran's pain is moderately 
severe, with flare-ups of severe pain.  He uses a one-point 
cane or crutches to walk and his disability now interferes 
with his bathing and the putting on of his shoes.  Yet, he is 
independent in his self-care, activities of daily living, and 
continues to drive.  Moreover, he is able to participate in 
regular occupational therapy sessions, which have provided 
him with relief from pain.  And while his pain has generally 
increased over time, the veteran's rating was increased to 
40 percent, which is not the highest rating available with 
respect to pain and incapacitating episodes.  Accordingly, 
his increased rating of 40 percent adequately compensates him 
for his condition after January 29, 2002.  

Finally, when there is conflicting evidence approaching 
equipoise, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 requires factual findings to 
be resolved in the veteran's favor.  But here, since there is 
no conflicting evidence, the benefit of the doubt doctrine 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The RO's January 2002 letter describing the evidence needed 
to support the veteran's claim described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, it informed the veteran that any information about 
evidence or evidence itself could be sent to the address at 
the top of the letter.  The RO's August 2004 letter 
explicitly asked the veteran to send pertinent evidence in 
his possession to VA.  

Pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was notified in the September 1999 statement of 
the case about the rating criteria for low back disorders 
that was in effect prior to September 23, 2002.  In a March 
2006 letter from the Appeals Resource Center, the veteran was 
notified of the other versions of the rating criteria, 
informed of how effective dates for rating evaluations are 
assigned, and invited to submit any additional evidence with 
respect to those matters.  The veteran was not prejudiced by 
the delay in receiving that notice because the evidence 
necessary to rate the disability is part of the record and 
when invited to submit evidence on these matters, he 
submitted nothing more.  In any event, neither the veteran 
nor his representative raises a notification issue on appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and all VA treatment 
records identified by the veteran, and by giving the veteran 
physical examinations.  


ORDER

An increased disability rating for dorsolumbar strain 
paravertebral muscles; L4-L5 spondylolisthesis; anterior 
bulging discs L3-L4, L4-L-5, and L5-S1 levels, and central 
spinal levels and central spinal stenosis; degenerative joint 
disease, in excess of 20 percent prior to January 29, 2002, 
and in excess of 40 percent from January 29, 2002, is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


